Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's Arguments/Remarks filed 11/222/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Rejection under USC 103:  At page 7-8, Applicant argues that Mederer and Spieker do not teach “receiving a demanded vehicle deceleration via an external braking demand independent of the driver’s braking demand”.  Examiner disagrees to the Applicant’s argument.
Mederer and Spieker both teaches the “ABS module” which is a safety anti-skid braking system used on land vehicles and on aircraft.  The ABS is known an automated system that uses threshold braking and cadence braking which improves vehicle control and decreases stopping distances on dry and slippery surfaces.  Thus, Spieker teaches at paragraph [0024] that the vehicle brake modules 18 includes a plurality of vehicle stability modules (ABS module 24, a TC module 26, and etc.).  The vehicle stability modules may be located exterior.  The ABS may include set of hydraulic valves disposed exterior of the vehicle for automated applying braking function which meets the scope of “receiving a demanded vehicle deceleration via an external braking demand independent of the driver’s braking demand”.
The combination of Mederer and Spieker is obvious since the references teach the claimed subject matter (see the Final Rejection sent out on 09/23/2021).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662